Citation Nr: 1028988	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to September 1984.  
He also had various periods of active duty for training with the 
Army National Guard.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision and a July 2006 
administrative decision of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In the 
September 2005 decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death and entitlement 
to DIC under 38 U.S.C.A. § 1318.  In the July 2006 decision, the 
RO denied entitlement to accrued benefits and nonservice-
connected death pension.


FINDINGS OF FACT

1.  The Veteran died in June 2005; the immediate cause of death 
was cardiac tamponade, due to or as a consequence of metastatic 
squamous cell carcinoma of the tongue, and a seizure disorder was 
a significant other condition which contributed to death.

2.  At the time of the Veteran's death, service connection was in 
effect for a seizure disorder, rated 10 percent disabling, 
effective August 2, 1993.

3.  The service connected seizure disorder contributed to the 
Veteran's death.
4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
moot.

5.  The grant of service connection for the cause of the 
Veteran's death is a greater benefit than an award of nonservice-
connected death pension.

6.   The Veteran did not have a pending claim for benefits at the 
time of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.102, 3.159 
(2009). 

3.  The claim for entitlement to nonservice-connected death 
pension benefits is dismissed.  38 U.S.C.A. §§ 1311, 1541 (West 
2002 & Supp. 2009); 38 C.F.R. 
§ 3.23 (2009).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
As the Board is granting the claim for service connection for the 
cause of the Veteran's death, the claim is substantiated, and 
there are no further VCAA duties as to that issue.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As for the claim for accrued benefits, there are certain 
instances where the VCAA does not apply because the issue 
presented is solely one of statutory interpretation and/or the 
claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is 
indeed the situation in this case.  The facts are not in dispute; 
instead, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations pertaining 
to the payment of accrued benefits.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

A claim for accrued benefits must be adjudicated on the basis of 
the evidence of record at the relevant time in question - the 
date of the Veteran's death.  38 C.F.R. § 3.1000.  No reasonable 
possibility exists that further notice or assistance would aid in 
substantiating the claim and any deficiencies of notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty 
to notify and assist is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant in 
substantiating the claim).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, in such cases where 
the law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Service Connection

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving spouse 
of a qualifying Veteran who died from a service connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a 
service connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of the veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In a DIC claim based on cause of death, the first requirement for 
service connection, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran died in June 2005.  His June 2005 death certificate 
listed the primary cause of death as cardiac tamponade, due to or 
as a consequence of metastatic squamous cell carcinoma of the 
tongue.  There were no other conditions listed as contributing to 
his death.  However, an officially amended death certificate 
completed in April 2006 reveals that a seizure disorder was added 
as a contributory cause of the Veteran's death.  At the time of 
his death, service connection was in effect for a seizure 
disorder.  Therefore, a disability of service origin was at least 
a contributory cause of his death.  

There is no other evidence concerning the relationship between 
the Veteran's service-connected seizure disorder or any other 
disability and his death.  The amended death certificate 
explicitly lists his seizure disorder as a significant other 
condition that contributed to his death.  See 38 C.F.R. 
§ 3.312(c).  Thus, the Board concludes that the Veteran's 
service-connected seizure disorder, while not a principal cause 
of his death, contributed substantially or materially to his 
death.  Resolving all reasonable doubt in favor of the appellant, 
the Board concludes that the criteria for service connection for 
the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1310, 5107(b); 38 C.F.R. § 3.312.

DIC under 38 U.S.C.A. § 1318 & Death Pension

DIC benefits are also payable under certain circumstances if the 
Veteran was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability that had 
been totally disabling for a specified period of time.  DIC 
benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 
would be paid "in the same manner as if the veteran's death were 
service connected."  38 U.S.C.A. § 1318(a).  The Board's grant of 
service connection for the cause of the Veteran's death already 
recognizes that the death of the Veteran was the proximate result 
of a disease or injury incurred in service.

The Court has indicated that only if an appellant's claim for 
service connection for the cause of the Veteran's death is denied 
under 38 U.S.C.A. § 1310 does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C.A. 
§ 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In 
light of the grant of service connection for the cause of the 
Veteran's death, the claim for entitlement to DIC under 38 
U.S.C.A. § 1318 is moot, and this aspect of the appellant's claim 
is dismissed. 

As for the claim for nonservice-connected death pension benefits, 
death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as the 
Veteran served for the required period of time during wartime 
subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 
1541 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.23, 3.3(b)(4) 
(2009).  

As discussed above, DIC benefits have been granted based upon the 
award of service connection for the cause of the Veteran's death.  
For the entire period since the appellant's claim for death 
pension benefits was received in November 2005, the grant of DIC 
benefits for the cause of the Veterans death provides the greater 
award.  See 38 U.S.C.A. §§ 1311, 1541.  In light of the grant of 
DIC benefits for service connection for the cause of the 
Veteran's death, the claim for nonservice-connected death pension 
benefits is moot, and the claim is therefore dismissed.

Accrued Benefits

An individual entitled to accrued benefits may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed two 
years) to which a payee was entitled at the time of his death 
under existing ratings or based on evidence in the file at the 
time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the payment 
of accrued benefits.  The revision to the statute applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  
Accordingly, the two-year limit on benefits is not applicable in 
this case.

An application for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

In order to support a claim for accrued benefits, the Veteran or 
other payee must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); 
Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence 
in the file at the Veteran's date of death.  See 38 C.F.R. § 
3.1000(a).  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
Veteran's death, even if such evidence was not physically located 
in the VA claims folder on or before the date of death.  38 
C.F.R. § 3.1000(d)(4).

The appellant contends that she is entitled to accrued benefits 
because the Veteran's service-connected seizure disorder should 
have been rated 100 percent disabling prior to his death.  For 
example, in a February 2008 statement (VA Form 21-4138) she wrote 
that the Veteran's seizure disorder had worsened in the years 
prior to his death, that he had intended to file a claim for an 
increased rating for his seizure disorder, and that he had 
contacted VA regarding his disability and was denied an increased 
rating over the telephone and was never sent paperwork to apply 
for an increased rating.  Also, the appellant stated that she had 
contacted VA in order to get herself and her children included in 
the Veteran's benefits, but that they were never added or given 
the paperwork to do so.  

The most recent claim by the Veteran is his August 1993 claim for 
service connection for a seizure disorder.  This claim was 
initially denied in a May 1994 rating decision.  The Veteran 
appealed this decision to the Board and the claim was 
subsequently granted by the RO in an October 1996 rating decision 
following a March 1996 remand by the Board.  The appeal was 
returned to the Board, the issue was construed as a claim for an 
increased rating for a seizure disorder, and the Board denied a 
rating in excess of 10 percent for a seizure disorder in a June 
1997 decision.    

A review of the Veteran's claims folder does not reveal that he 
ever submitted any formal or informal unadjudicated claims for VA 
benefits subsequent to the Board's June 1997 decision.  
Therefore, there can be no basis for an award of accrued 
benefits, and this aspect of the appellant's claim does not 
present a basis for which relief may be granted, and has no legal 
merit.  As the disposition of this claim is based on law and not 
the facts of this case, the claim must be denied based on lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.

The appeal, as to entitlement to DIC under 38 U.S.C.A. § 1318, is 
dismissed.

The appeal, as to entitlement to nonservice-connected death 
pension benefits, is dismissed.

Entitlement to accrued benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


